Citation Nr: 0938562	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  07-28 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from March 1943 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania. 

The Board notes that pursuant to the Veteran's request in his 
August 2007 substantive appeal, he was scheduled for an 
August 2009 Board Hearing at the RO.  Although notified of 
the hearing in a July 2009 letter, the Veteran failed to 
appear for his scheduled hearing.  Since neither the Veteran 
nor his representative have explained his failure to appear 
or requested that the hearing be rescheduled, the hearing 
request is deemed withdrawn.  See 38 C.F.R. § 20.704(2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Although the Veteran was seen for low back complaints on 
one occasion in service, no chronic low back disability was 
shown in service, and there is no medical evidence of 
arthritis of the lumbar spine within one year of the 
Veteran's separation from service.

3.  The only medical opinion to address the question of 
whether there exists a medical nexus between a current back 
disorder and service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for a back disorder are 
not met.  38 U.S.C.A. §§ 1101 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a June 2006 pre-rating letter provided notice 
to the Veteran of the  evidence and information needed to 
substantiate his claim for service connection on appeal.  
This letter also informed the Veteran of what information and 
evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA.  The letter 
further requested that the Veteran submit any additional 
information or evidence in his possession that pertained to 
his claim. In addition, the June 2006 letter provided the 
Veteran with information regarding disability ratings and 
effective dates consistent with Dingess/Hartman.  The October 
2006 RO rating decision reflects the initial adjudication of 
the claim for service connection for a back disorder.  Hence, 
the June 2006 letter-which meets all four of Pelegrini's 
content of notice requirement- also meets the VCAA's timing 
of notice requirement.
 
Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records (STRs), private medical records and the 
reports of a September 2006 VA spine examination and a 
February 2009 VA spine examination.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran as well as a buddy 
statement in support of his claim.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran contends that he has a current low back 
disability related to service.  In this regard, the Veteran 
asserts that during service while unloading ammunition from 
the back of a truck, he fell and injured his back.  He states 
that his back has pained him over the years and recently 
required medical attention.  The Veteran has submitted an 
October 2006 letter from a fellow service member who confirms 
the injury to his back in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain chronic 
diseases, including arthritis, which develop to a compensable 
degree within one year after discharge from service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary. 38 U.S.C.A. §§ 1101(3), 1112, 1113, 
1137 (West 2002 & Supp. 2009); 38 C.F.R. 3.307, 3.309(a) 
(2009).

Service treatment records show that the Veteran was treated 
for lumbago and myositis on March 29, 1944, and he was 
returned to duty on April 2, 1944.  No history of a fall was 
recorded.  The Veteran's October 1945 discharge examination 
was negative for musculoskeletal defects.

A March 2006 MRI of the lumbar spine revealed scoliosis with 
spondylosis with moderate canal stenosis at L3-4.  

A May 2006 note from the Cumberland Orthopedic Professional 
Association shows that the Veteran was being treated for 
lumbar spondylosis.  

A September 2006 VA spine examination report reflects that 
the Veteran was diagnosed with chronic low back pain, 
degenerative disk disease/degenerative joint disease of the 
lumbar spine, scoliosis, and mild osteopenia.  No nexus 
opinion was provided by the examiner.  

Private medical records from Wilson Family Chiropractic, 
dated from December 2006 to January 2007, reflect that the 
Veteran was receiving treatment for low back pain, which had 
an onset two weeks prior to his initial visit.  

In a June 2007 letter, D.S. Cooper, D.C. indicated that the 
Veteran was initially examined in January 1988 and x-rays of 
his lumbar spine were taken.  He was seen a total of 138 
times from January 1988 to December 1997.  Records were 
unavailable.

A September 2009 VA spine examination report reflects that 
the claims file was reviewed.  The Veteran complained of low 
back pain which he stated had persisted since hurting his 
back in service.  After performing a thorough examination, 
the VA examiner diagnosed degenerative disk 
disease/degenerative joint disease (DDD/DJD) of the lumbar 
spine.  The VA examiner noted that the Veteran sustained an 
injury in March 1944 with a disposition back to the line of 
duty.  He further found there were no other service records 
documenting persistent or chronic back complaints.  In his 
opinion, it is not a least as likely as not that the 
Veteran's current DDD/DJD of the lumbar spine is related to 
the single incident while in service.  He cited to the single 
incident in service, and the first post-service records which 
revealed complaints of back pain from 2006 in support of his 
opinion.  

After carefully considering the pertinent evidence, to 
include the Veteran's assertions, the Board finds that the 
preponderance of the evidence weighs against the claim.

Although the Veteran was treated for his low back on one 
occasion in service, no low back disability in service or 
shortly thereafter.  There was no history of a fall recorded.  
As indicated above, a March 1944 STR reflects treatment a low 
back problem, with subsequent STRs negative for additional 
complaints, findings, manifestations, or diagnosis pertaining 
to the Veteran's low back.  In addition, the Veteran's 
October 1945 discharge examination was negative for any 
findings pertaining to the spine.  

Moreover, the earliest evidence of any back problems was in 
January 1988, as indicated by D. S. Cooper in a June 2007 
letter, more than 42 years after the Veteran's discharge from 
service.  Subsequently, a March 2006 MRI provides the first 
medical evidence of a low back disorder, diagnosed as 
scoliosis with spondylosis with moderate canal stenosis at 
L3-4.  The Board notes that the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is a factor that tends to weigh 
against a claim for service connection.  Maxson v. Gober, 230 
F. 3d 1330, 1333 (Fed. Cir. 2000).  In addition, there is no 
medical evidence that arthritis was manifested within the 
first post-service year.

Further,  the only medical opinion to address the etiology of 
current back disability weighs against the claim.  As 
indicated above, the February 2009 examiner indicated that 
while the Veteran was treated in service for an injury to his 
back, he was returned to duty with no showing of a chronic 
back disability in service.  In addition, a private 
orthopedic record from March 2006 shows that the Veteran had 
back pain complaints for one month.  The February 2009 VA 
examiner opined that it is not a least as likely as not that 
the Veteran's current DDD/DJD of the lumbar spine is related 
to the single incident while in service.

The Board finds that the February 2009 examiner's opinion 
constitutes probative evidence on the medical nexus 
question-based as it was on review of the Veteran's 
documented medical history and assertions.  See Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993).  Significantly, neither the 
Veteran nor his representative has presented or identified 
any contrary medical opinion that would, in fact, support the 
claim for service connection.   The Board also points out 
that VA adjudicators are not free to ignore or disregard the 
medical conclusions of a VA physician, and are not permitted 
to substitute their own judgment on a medical matter.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. 
Derwinski, 1 Vet. App. 66 (1991).

In addition to the medical evidence, the Board has carefully 
considered the written statements of the Veteran indicating 
that his current low back disability is related to service.  
The Board notes that a layperson is competent to report on 
matters observed or within his or her personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However,  
the matter of etiology (or medical relationship) upon which 
this case turns is a matter within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-138 (1994).  As a layperson not shown to have appropriate 
medical training and expertise to competently render a 
probative (i.e., persuasive) opinion on a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, his lay assertions in this 
regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for a back disorder, must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinki, 1 
Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a back disorder is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


